          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CLAUDIO RENE individually and on behalf
 of others similarly situated,

                Plaintiff,                         Case No.:

        -against-

                                                   COMPLAINT
 31 EAST 21 EXPRESS INC., BEST THAI
 ON 8 CORP., RTC 18 CORP., 331
 LEXINGTON RESTAURANT CORP. (All
 Doing Business As RHONG-TIAM                      Collective Action    and   Class   Action
 EXPRESS), EXPRESS THAI ONE, INC.,                 Complaint
 LUCKY THAI EXPRESS INC., PUN SAN
 LAAN INC, BEST THAI ON GRAMERCY
 INC., KARNCHANART SAE LOO, ANDY
 YANGEKSAKUL aka. ANDY YANG,
 MACHARVADEE PREMWONGSIRI and
 PUN SAN LAAN

                Defendants.



               Plaintiff CLAUDIO RENE individually and on behalf of other similarly situated

employees by and through his attorneys, FISHER TAUBENFELD LLP, allege against Defendants

BEST THAI ON GRAMERCY INC (“Best Thai”), 31 EAST 21 EXPRESS INC. (“31 East”),

BEST THAI ON 8 CORP. (“8 Corp”), RTC 18 CORP (“RTC”), 331 LEXINGTON

RESTAURANT CORP. (“331 Lexington”) (Best Thai, 31 East, 8 Corp, RTC, and 331 Lexington

are collectively the “Original Owners”), EXPRESS THAI ONE, INC. (“Express”), LUCKY THAI

EXPRESS INC. (“Lucky Thai”), PUN SAN LAAN INC (“Laan Inc.”) (Express, Laan Inc., and

Lucky Thai are collectively the “New Owners”) (the Original Owners and New Owners are

collectively   the   “Corporate   Defendants”),     KARNCHANART        SAE    LOO     (“Loo”),

MACHARVADEE              PREMWONGSIRI             (“Premwongsiri”)     RACHAPAS        ANDY
            Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 2 of 18




YANGEKSAKUL (“Yang”) and PUN SAN LAAN (“Pun San”) (collectively the “Individual

Defendants”) as follows:

                                       INTRODUCTION

                1.     Plaintiff was formerly employed by the Corporate Defendants, the owner of

a Thai restaurant located in Manhattan, and its owner. During Plaintiff’s employment, Defendants

did not pay him properly under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

and New York State Labor Law (“NYLL”). In 2019, the owner sold the restaurant and the new

owner continued to violate the FLSA and NYLL.

                2.     The new owner also discriminated against Plaintiff in violation of 42 U.S.C.

§ 1981 (“Section 1981”), New York City Human Rights Law, New York City Administrative

Code § 8-101 et seq. (“City Law”) and the New York State Human Rights Law, Executive Law

§290 et seq. (“Human Rights Law”) based on Plaintiff’s national origin and ethnicity.

                                JURISDICTION AND VENUE

                2.     This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 201 et

seq. (Fair Labor Standards Act), 28 U.S.C. § 1337 (interstate commerce), and 28 U.S.C. § 1331

(original federal question jurisdiction). Supplemental jurisdiction over the New York State law

claims is conferred by 28 U.S.C. § 1367(a), as such claims are so related in this action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

                3.     Venue is proper in this District because Defendants conduct business in this

district, and the acts and/or omissions giving rise to the claims alleged herein took place in this

District.




                                                 2
         Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 3 of 18




                                    THE PARTIES.

              4.      Upon information and belief, Defendant 31 East doing business as Rhong-

Tiam Express is incorporated to do business within New York State and does business in the New

York State.

              5.      Upon information and belief, Defendant Best Thai on 8 Corp. doing

business as Rhong-Tiam Express is incorporated to do business within New York State and does

business in the New York State.

              6.      Upon information and belief, Defendant 8 Corp. doing business as Rhong-

Tiam Express is incorporated to do business within New York State and does business in the New

York State.

              7.      Upon information and belief, Defendant RTC doing business as Rhong-

Tiam Express is incorporated to do business within New York State and does business in the New

York State.

              8.      Upon information and belief, Defendant 331 Lexington doing business as

Rhong-Tiam Express is incorporated to do business within New York State and does business in

the New York State.

              9.      Upon information and belief, Defendant Best Thai is incorporated to do

business within New York State and does business in the New York State.

              10.     Upon information and belief, Defendant Express is incorporated to do

business within New York State and does business in the New York State.

              11.     Upon information and belief, Defendant Laan Inc. is incorporated to do

business within New York State and does business in the New York State.




                                              3
         Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 4 of 18




              12.     Upon information and belief, Defendant Lucky Thai is incorporated to do

business within New York State and does business in the New York State.

              13.     Upon information and belief, at all times relevant hereto, each Corporate

Defendant has been a business or enterprise engaged in interstate commerce employing more than

two (2) employees and earning gross annual sales over $500,000.

              14.     Upon information and belief, at all relevant times hereto, Defendants have

been and continue to be “employers” engaged in interstate “commerce” and/or in the production

of “goods” for “commerce,” within the meaning of the FLSA, 29 U.S.C. § 203.

              15.     Defendants constitute an enterprise within the meaning of the FLSA, 29

U.S.C. § 203(r).

              16.     Upon information and belief, each Individual Defendant resides in the State

of New York and is or was an owner, manager and/or employee of one or more Corporate

Defendant.

              New Owners is a Successor-in-Interest of the Old Owners.

              17.     Defendants are corporations and their owners, which all own or owned

Nana Thai Restaurant (“Nana Thai Restaurant”), which is a restaurant engaged in the business of

serving food and drink to customers in Manhattan.

              18.     Nana Thai Restaurant is a Thai restaurant. Defendants employ cooks,

dishwashers, server, busboys and other similar employees in both the front and back of the house

all of whom, upon information and belief, are paid less than required under federal and New York

State law for their work each hour and week.




                                               4
             Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 5 of 18




                 19.   Plaintiff has been employed by Defendants to work as a cook within the last

six (6) years. Plaintiff initially worked for the Original Owners and their owners and continued to

work for the New Owners upon the sale of the restaurant in 2019.

                 20.   Upon the sale, the New Owners continues to operate Nana Thai Restaurant

and retained the previous employees.

                 21.   Indeed, Plaintiff worked for Nana Thai Restaurant both before and after the

sale.

                 22.   Nana Thai remains in the same location and uses the same equipment.

                 23.   Upon information and belief, the New Owners purchased the assets and

liabilities of the Laundromat.

                 24.   The New Owners was aware or should have been aware of the legal

improprieties before purchasing Nana Thai Restaurant. Even a cursory review of the Previous

Owners’ payroll practices at the time of the sale would have alerted the New Owners that the

Previous Owners had violated several federal and New York State wage laws.

                 25.   The New Owners retained many of the Previous Owners’ unlawful pay

practices.

                 26.   The New Owners therefore operated Nana Thai in substantial continuity

with the Previous Owners and is liable to Plaintiff and other similarly situated employees for the

Previous Owners’ violations

                 27.   Plaintiff was at all times material hereto a “person” within the meaning of

the City Law, protected from discrimination on the basis of national origin and ethnicity.

                 28.   Each Individual Defendant is, upon information and belief, the principal and

an officer of one or more Corporate Defendants.




                                                5
          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 6 of 18




               29.     Each Individual Defendant possesses or possessed the authority to hire and

fire employees, supervise their work schedules, set their rates of pay and maintain payroll records.

               30.     Each Individual Defendant approves or approved the payroll practices for

Nana Thai Restaurant’s employees, including Plaintiff.

               31.     Each Individual Defendant possesses or possessed operational control over

Nana Thai Restaurant and its employees through his financial control over Nana Thai Restaurant.

               32.     After the sale, Defendant Pun San possesses the authority to hire and fire

employees, supervise their work schedules, set their rates of pay and maintain payroll records.

               33.     In particular, Defendant Andy hired Plaintiff before the sale to the New

Owners.

               34.     Defendant Pun San approves the payroll practices for Nana Thai

Restaurant’s employees, including Plaintiff.

               35.     Defendant Pun San possesses operational control over Nana Thai

Restaurant and its employees through his financial control over Nana Thai Restaurant.

               36.     Each Individual Defendant is engaged in business in the City of New York,

County of New York and is sued individually in his capacity as an owner, officer, employee, and/or

agent of one of the Corporate Defendants.

               37.     Each Individual Defendant exercises or exercised sufficient operational

control over one or more Corporate Defendant’s operations to be considered Plaintiff’s employer

under FLSA and NYLL.

               38. At all relevant times, Defendants have been Plaintiff’s employers within the

meaning of the NYLL §§ 2 and 651.




                                                 6
          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 7 of 18




                                 NATURE OF THE ACTION

               39.     Plaintiff brings this action (a) pursuant to the FLSA and the regulations

thereto on behalf of herself and other similarly situated employees who were employed by

Defendants within three (3) years before the filing of the instant Complaint; and (b) pursuant to

the NYLL (§ 650 et seq.) and the New York Commissioner of Labor’s Wage Order (the “Wage

Orders,”) codified at 12 N.Y.C.R.R. 146 et seq. on behalf of herself and other similarly situated

employees who worked on or after the date that is six (6) years before the filing of the instant

Complaint, based upon the following acts and/or omissions which Defendants committed:

           i. Defendants’ failure to pay proper overtime compensation to Plaintiff as required by

               federal and state law and regulations when she worked in excess of forty (40) hours

               per week; and

           ii. Defendants’ failure to provide Plaintiff with spread-of-hours payments under 12

               NYCRR 146-1.6;

           iii. Defendants’ failure to provide Plaintiff with a wage notice and paystubs as required

               by NYLL § 195.

               40. Additionally, Plaintiff brings this action to challenge Defendants’ practice of

national origin and ethnicity discrimination in the terms, conditions, and privileges of Plaintiff’s

employment in violation of the City Law and State Law.

               41.     During all relevant times, Defendants employed at least four (4) people and

constituted an employer within the definition of the City Law.

               42.     Pursuant to § 8-502(c) of the City Law, within ten days of the filing this

Complaint with the Court, Plaintiff will serve a copy of this Complaint on the New York City

Commission on Human Rights and on the Corporation Counsel for the City of New York.




                                                 7
         Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 8 of 18




                43.   Defendants have knowingly and willfully engaged in a policy, pattern or

practice of violating the FLSA and NYLL, as detailed in this Complaint.

                                    FACT ALLEGATIONS

                I.    Defendants’ Wage and Hour Violations.

                44.   At all times relevant hereto, Defendants have committed the following acts

and/or omissions intentionally and willfully, with knowledge that they have been violating federal

and state laws and that Plaintiff has been and continue to be economically injured.

                      A. Plaintiff’s Schedule and Pay.

                45.   Plaintiff worked for the Previous Owners and their owners as a cook from

approximately 2010 until April 2019.

                46.   Plaintiff then worked for the New Owners and their owners from April 2019

until October 5, 2020 with a break from March 16, 2020 until April 30, 2020.

                47.   At the beginning of his employment, Plaintiff worked 6 days a week from

10:00 a.m. to 10:00 p.m.

                48.   Starting in 2016, Plaintiff worked 5 days a week from 11:00 a.m. to 10:00

p.m.

                49.   In December 2019, Plaintiff began working 4 days a week from 11:45 a.m.

to 10:00 p.m.

                50.   Beginning on May 1, 2020, Plaintiff began working 3 days a week from

11:00 a.m. to 10:00 p.m.

                51.   In September 2020, Plaintiff began working 3 full days from 11:00 a.m. to

10:00 p.m. and one-half day from 10:45 a.m. until 5:00 p.m.




                                                8
          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 9 of 18




              52.     Throughout Plaintiffs’ employment, he began work 15 minutes before his

shift.

              53.     Through Plaintiff’s employment, Defendants paid him a set salary no matter

how many hours he worked.

              54.     Plaintiff was paid partly by check and partly by cash.

              55.     In 2015, Plaintiff earned approximately $700 weekly.

              56.     In 2016, when Plaintiff began working 5 days a week, he earned $800

weekly.

              57.     In December 2019, Defendants reduced Plaintiff’s pay to $750 weekly.

              58.     Beginning on May 1, 2020, Defendants began paying Plaintiff $500 weekly.

              59.     In September 2020, Defendants raised Plaintiff’s pay to approximately

$600.

              60.     Plaintiff’s pay via check fluctuated from week to week, but he still received

the same total pay between his check and cash.

              61.     Plaintiff was permitted to a 30 minute meal break for only a short period of

time during his employment.

                      B. Violations Affecting Plaintiff.

                         1. Overtime Violations

              62.     Although Plaintiff regularly worked more than 40 hours each work,

Defendants never paid him for his overtime work, either at their regular rate or at an overtime

premium of 150% of their regular rate.




                                                 9
         Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 10 of 18




                            2. Notice and Recordkeeping Violations

                63.     Defendants failed to provide Plaintiff with a wage notice or paystubs in

compliance with NYLL § 195.

                64.     Defendants did not provide Plaintiff with a notice specifying her rate of pay,

the basis of pay, allowances (if any) claimed against the minimum wage (e.g., tips, meals, lodging,

etc.), or the identification of the regular pay day.

                65.     Defendants also did not provide Plaintiff with a proper paystub specifying

the pay period, her hourly rate of pay, the regular and overtime hours she worked, or any other

information required under NYLL § 195.

                66.     Defendants     have   willfully   disregarded   and   purposefully    evaded

recordkeeping requirements of the FLSA and NYLL and supporting regulations.

                        3. Defendants’ Failure to Pay Spread-of-Hours Payments.

                67.     Defendants failed to pay Plaintiff spread-of-hours payments.

                68.     Although Plaintiff regularly worked more than 10 hours in a day,

Defendants did not pay Plaintiff for an extra hour of work at the minimum wage when Plaintiff

worked more than 10 hours in a day.

                II.     Defendant’s National Origin and Ethnicity Discrimination.

                69.     The New Owners discriminated against Plaintiff by subjecting him a hostile

work environment.

                70.     Plaintiff is Hispanic and his national origin is from Ecuador.

                71.     The New Owners routinely denied Plaintiff and other Hispanic employees

meal breaks, which he permitted Thai employees to take.




                                                  10
         Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 11 of 18




               72.     Defendant Pun San also made derogatory comments to Hispanic employees.

He told them that used to be in a gang and threatened to kill them.

               73.     Defendant Pun San also told Hispanic employees that he had stabbed

someone previously and proceeded to threaten to kill them by making a gun gesture with his hand.

               74.     These comments and actions constituted a hostile work environment.

       II.     Collective Action Allegations.

               75.     Defendants’ violations of the FLSA and NYLL extend beyond the Plaintiff

to all other similarly situated employees.

               76.     Plaintiff seeks certification of this action as a collective action on behalf of

herself, individually, and all other similarly situated current and former employees of Defendants

pursuant to 29 U.S.C. § 216(b).

               77.     Plaintiff’s Consent to Sue form is attached as Exhibit 1.

               78.     Upon information and belief, there are at least 40 current and former

waiters, waitresses, busboys, cooks, and dishwashers and other employees performing similar

duties who have been denied minimum wage and overtime compensation while working for

Defendants.

               79.     At all relevant times, Plaintiff and others who are and/or have been similarly

situated, have had substantially similar job requirements and pay provisions, and have been subject

to Defendants’ common practices, policies, programs, procedures, protocols and plans of willfully

failing and refusing to pay the statutorily required minimum wage for all hours worked, willfully

failing and refusing to pay the statutorily required overtime compensation for hours worked in

excess of forty (40) per workweek, and willfully failing to keep records required by the FLSA.

Plaintiff’s stated herein are similar to those of other employees.




                                                 11
         Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 12 of 18




                80.     In bringing this action, Plaintiff is representative of and is acting on behalf

of the interests of other current and former employees who have worked for Defendants within the

last three (3) years.

                81.     Similarly situated former and current employees are readily identifiable and

locatable through Defendants’ records. These similarly situated employees should be notified of

and allowed to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

        III.    Class Action Allegations Under Fed. R. Civ. P. 23(b)(3) for Violations of the
                NYLL.

                82.     Plaintiff brings this action on behalf of himself and all other current and

former waiters, waitresses, busboys, cooks, and dishwashers and other persons who were or are

employed by Defendants but who did not receive compensation required by the NYLL in respect

to their work for Defendants.

                83.     Upon information and belief, this class of persons consists of not less than

40 persons, and the class is thus so numerous that joinder of all members is impracticable under

the standards of Fed.R.Civ.P.23(a)(1).

                84.     There are questions of law and fact common to the class, which predominate

over any questions affecting only individual members, specifically: whether employment of

Plaintiff by Defendants is subject to jurisdiction and wage and overtime requirements of the

NYLL.

                85.     The claims of Plaintiff are typical of the claims of the above-described class

in that all of the members of the class have been similarly affected by the acts and practices of

Defendants.

                86.     Plaintiff will fairly and adequately protect the interests of the members of

the class, in that her interests are not adverse to the interests of other members of the class.



                                                  12
          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 13 of 18




               87.     A class action is superior to the other available methods for the fair and

efficient adjudication of the controversy under the standards of Fed.R.Civ.P.23(b)(3).

               88.     Plaintiff brings the third, fourth, and fifth claim for relief herein on behalf

of himself and all other persons similarly situated as a class action pursuant to Fed.R.Civ.P. 23, in

respect to all claims that Plaintiff and all persons similarly situated have against Defendants as a

result of Defendants’ violations of NYLL.

                              FIRST CLAIM FOR RELIEF
                  (FLSA Overtime Wage Violations Against All Defendants)

               89.     Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

               90.     Throughout the statute of limitations period covered by these claims,

Plaintiff and others similarly situated regularly worked in excess of forty (40) hours per workweek.

               91.     At all relevant times hereto, Defendants have had and operated under a

decision, policy and plan, and under common policies, programs, practices, procedures, protocols,

routines and rules of knowingly and willfully failing and refusing to pay Plaintiff and others

similarly situated at one and a half times their regular rate of pay for all hours of work in excess

of forty (40) hours per workweek, and willfully failing to keep required records, in violation of the

FLSA.

               92.     Plaintiff and others similarly situated seek damages in the amount of their

respective unpaid compensation, liquidated (double) damages as provided by the FLSA, attorneys’

fees and costs, and such other legal and equitable relief as this Court deems just and proper.




                                                 13
          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 14 of 18




                            SECOND CLAIM FOR RELIEF
                  (NYLL Overtime Wage Violations Against All Defendants)

               93.     Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

               94.     New York law prohibits an employer from permitting an employee to work

without paying overtime wages of 150% of his or her regular rate for all hours worked in excess

of forty (40) in any workweek.

               95.     Throughout the statute of limitations period covered by these claims,

Defendants knowingly, willfully, regularly and repeatedly failed to pay Plaintiff and others

similarly situated at the required overtime rates, one and a half times their regular rate of pay, for

hours worked in excess of forty (40) per workweek.

               96.     As a direct and proximate result of Defendants’ willful and unlawful

conduct, as set forth herein, Plaintiff and others similarly situated have sustained damages and

seek recovery for unpaid wages in an amount to be determined at trial, attorneys’ fees, costs,

liquidated damages and prejudgment interest as provided by NYLL § 663 and supporting

regulations, and such other legal and equitable relief as this Court deems just and proper.

                              THIRD CLAIM FOR RELIEF
                       (NYLL Failure to Notify Against All Defendants)

               97.     Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

               98.     Pursuant to §195(1) of the NYLL, within ten business days of Plaintiff and

other similarly situated employees’ hiring, Defendants were obligated to provide them with a

notice describing, inter alia, their hourly regular and overtime rates of pay.




                                                 14
          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 15 of 18




               99.      Pursuant to §195(3) of the NYLL, Defendants are obligated to provide

Plaintiff and other similarly situated employees with a wage statement, along with their pay, that

specified their rate of pay, their hours worked, and the pay period.

               100.     Defendants failed to provide Plaintiff and other similarly situated

employees with a notice or paystub in accordance with §195 of the NYLL.

               101.     As a direct and proximate result of Defendants’ willful and unlawful

conduct, as set forth herein, Plaintiff and other similarly situated employees have sustained

damages and seek damages in accordance with §198 of the NYLL for each week Defendants failed

to provide such notice and paystubs, along with attorneys’ fees, costs and prejudgment interest as

provided by NYLL § 198 and supporting regulations, and such other legal and equitable relief as

this Court deems just and proper.

                              FOURTH CLAIM FOR RELIEF
                     (NYLL Unpaid Spread-of-Hours Against All Defendants)

               102.     Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

               103.     Pursuant to 12 NYCRR 146-1.6, Defendants had an obligation to

compensate Plaintiff and other similarly situated employees for one hour’s pay at the minimum

wage for each day he worked more than 10 hours.

               104.      Although Plaintiff regularly worked more than 10 hours in a day,

Defendants failed to compensate Plaintiff and other similarly situated employees for one hour’s

pay at the minimum wage.

               105.     As a direct and proximate result of Defendants’ unlawful conduct as set

forth herein, Plaintiff and other similarly situated employees have sustained damages and seek

recovery for spread-of-hours pay in an amount to be determined at trial, attorneys’ fees, costs,



                                                  15
          Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 16 of 18




liquidated damages and prejudgment interest as provided by NYLL § 663 and supporting

regulations, and such other legal and equitable relief as this Court deems just and proper.

                                    FIFTH CAUSE OF ACTION
                          (Race and Color Discrimination under Section 1981
                                Against the New Owners and Pun San)

                106.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

                107.   By the acts and practices described above, Defendants discriminated against

Plaintiff based on his race and/or color, in violation of Section 1981(c).

                108.   Section 1981 provides in relevant part that “[a]ll persons within the

jurisdiction of the United States shall have the same right in every State and Territory to make and

enforce contracts ... and to the full and equal benefit of all laws and proceedings for the security

of persons and property as is enjoyed by white citizens…” 42 U.S.C. § 1981(a).

                109.   Section 1981(c) and the Fourteenth Amendment to the U.S. Constitution

protect “all persons” against “nongovernmental discrimination.”

                110.   Defendants knew that their actions constituted discrimination and willfully

disregarded Plaintiff’s statutorily protected rights.

                111.   Plaintiff is now suffering mental anguish, pain, suffering, and monetary

damages as a result of Defendants’ discriminatory conduct.

                                SIXTH CLAIM FOR RELIEF
                                  (City Law Discrimination
                         On the Basis of Ethnicity and National Origin
                            Against the New Owners and Pun San)

                112.   Plaintiff repeats and realleges the foregoing paragraphs as though fully set

forth herein.




                                                  16
         Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 17 of 18




                113.     By the acts and practices described above, the New Owners and Pun San

Defendants discriminated against Plaintiff by subjecting him to a hostile work environment on the

basis of his ethnicity and national origin, in violation of City Law.

                114.     Defendants knew that their actions constituted unlawful discrimination

and/or acted with malice or reckless disregard for Plaintiff’s statutorily protected rights.

                115.     Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, humiliation, and damage to her reputation as a proximate

result of Defendants’ discriminatory practices, unless and until this Court grants the relief

hereinafter described.

                               SEVENTH CLAIM FOR RELIEF
                              (Human Rights Law Discrimination
                          On the Basis of Ethnicity and National Origin
                             Against the New Owners and Pun San)

                116.     Plaintiff repeats and realleges the foregoing paragraphs as though fully set

forth herein.

                117.     By the acts and practices described above, the New Owners and Pun San

Defendants discriminated against Plaintiff by subjecting him to a hostile work environment on the

basis of his ethnicity and national origin, in violation of the Human Rights Law.

                118.     Defendants knew that their actions constituted unlawful discrimination

and/or acted with malice or reckless disregard for Plaintiff’s statutorily protected rights.

                119.     Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, humiliation, and damage to her reputation as a proximate

result of Defendants’ discriminatory practices, unless and until this Court grants the relief

hereinafter described.




                                                  17
        Case 1:21-cv-07435-JGK Document 1 Filed 09/03/21 Page 18 of 18




                                   PRAYER FOR RELIEF

              WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

awarding:

   A. Compensatory Damages in an amount to be determined at trial;

   B. Back Pay;

   C. Front Pay;

   D. Emotional Distress Damages;

   E. Punitive Damages;

   F. Prejudgment Interest;

   G. Liquidated Damages pursuant to the FLSA and NYLL;

   H. Plaintiff’s costs and reasonable attorneys’ fees; and

   I. Any relief the Court deems just and proper.

Dated: August 31, 2021
       New York, New York
                                                    Respectfully submitted,



                                                    ________________________________
                                                    Michael Taubenfeld
                                                    FISHER TAUBENFELD LLP
                                                    225 Broadway, Suite 1700
                                                    New York, New York 10007
                                                    Phone: (212) 571-0700
                                                    Facsimile: (212) 505-2001
                                                    ATTORNEYS FOR PLAINTIFF




                                               18
